Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-5, 7-16, 18-20, and 22-26 are pending in this application and have been examined on the merits. Claims 2, 6, 17, and 21 have been cancelled by the applicant.
Allowable Subject Matter
Claims 1, 3-5, 7-16, 18-20, and 22-26 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 includes the limitation “a fastener extending through the insert and the support, wherein the fastener is configured to compress the insert and the support against one another and fasten the insert to the support to block movement of the plurality of louver blades”. The closest art found to applicant’s invention is US 2004/0010972 (referred to as Crozzoli) does not disclose a fastener configuration in which a fastener is inserted through an insert and a support as described in claim 1. Crozzoli and other prior art like US 6,447,876 (referred to as Robinson), US 6,672,195 (referred to as Plattner), and US 6,119,757 (referred to as Judkins) disclose structures similar to the support and the insert but none disclose a fastener passing through both structures and fasten them together. Though art may exist in which a support structure and an insert are joined together via a fastener which passes through both of them, that art would require first modifying the rod 67 to be more planar and then further modifying the rod to include a fastener to fasten it to vertical element 43. It would not be obvious to one of ordinary skill in the art to modify the apparatus of Crozzoli to include a fastener which is inserted through both an insert and a support structure to fasten them together for the reasons given above.
Independent claim 12 is considered allowable for similar reasons to claim 1 since it contains the limitations “a fastener extending through and contacting the support and the insert to secure the support and the insert to one another.” The indicated limitations are broader than the allowable features of claim 1, but the examiner believes that the indicated limitations of claim 12 are allowable.
Independent claim 19 is considered allowable for similar reasons to claims 1 and 12 since it contains the limitations “a fastener extending through the support and the insert to secure and compress the insert and the support against one another.”
Claims 3-5, 7-11, 13-17, 18, and 20-26 are considered allowable since they depend on independent claims 1, 12, and 19 which are considered allowable for the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762